Norval, J.,
concurring.
At the consultation had after the last oral argument in this cause I was of the opinion that the judgment of the district court should be affirmed to the extent it held that the policies were bound for the payment of the indebtedness in existence when they were pledged to the bank, and after a careful reading of the entire evidence, and a consideration of the same and of the several written and oral arguments of counsel for the respective parties, no reason is presented for the abandonment of the conclusion then reached. The writer does not say that the evidence would not justify a finding in favor of Mrs. Goodman, but he is convinced it was sufficient to sustain the conclusion of the district court to the extent already indicated, but does not support the judgment below as to the indebtedness of Mr. Goodman to the bank created subsequent to the pledging of the policies in question.